Case: 3:20-cv-01063-jdp Document #: 7 Filed: 12/28/20 Page 1 of 2

UNTIED. STATES, COURT oF F RPPERLS.
_ OR THE SEVENTH CERCUTT

- The Henc-on, 7

 

 

 

   
  
   
   
  

 

 

+ * Cees, Dyait
mf = WD. i si 20-670

 

 

 

     

Bp “52, Planks hep an The Vendersor hy, ere ly
“ae Fram Sina Orde” o& United Stoves strict ©
Coury, Western istic St Wisconsin Wsdge James
~ D,Pelesson: sua § pone Enteriy, pager yy DISMSS
civil achen challenging denial of Wiles basic necess:
thes arr unposi fe Sanction without War ti) i

10,2020, -

   
 
 

_ emere J December

 

| So A “Assues Ye Appeals a

oS Te i Th Dbuse os Discretion Te Lmpose ; Sanchiens
i Mou "NV ot ce Viokte Due Process?

Ter Revers ible Eror To Sua Spore Dismiss
Cot Delon That Can Be Paven By Discover
ence; _

Bratt y, Tar You F-3)"30,798 (Pate 006)

 

 
ig enero 299807

FT A ae SRE EFT, ENTE oo Te Se rane et SO EE ST aR a Eom

Case: 3: 20- -CV- 01063 jdp Document #: 7 Filed: 12/28/20 Page 2 of 2

TIL) Gan Plaialit$ Stoke A. Claim Pr Denial 0& Food,
Clothes, ere. a5 LiG's Basic Necessities?
«Rite at el Ricg V.Corr: Med, a C753, 2 690,284 wo

 

 

 

 

 
      
  

   

    

    
 

wes “a

Jn Naser ovate A Gaien des uid |
Iahions 13 Convention ® BiNSh T
ORE AHONs: es

 

 

 

4

Gact-Rhv-5330 0° ae
PO Bon 9033 2.
Green Boy, WE

 

  

1Byao7 ~

  

   

S ~ coy
5 CG

 
